In a negligence action to recover damages for personal injuries, etc., defendants appeal (1) from an order of the Supreme Court, Suffolk County, dated September 9, 1976, which, inter alia, granted plaintiffs-respondents’ motion to change the venue from Suffolk County to New York County and (2) as limited by their brief, from so much of a further order of the ■ same court, dated November 26, 1976, as, upon reargument, adhered to the original determination. Appeal from the order dated September 9, 1976 dismissed as academic. That order was superseded by the order granting reargument. Order dated November 26, 1976 affirmed insofar as appealed from. Plaintiffs are awarded one bill of $50 costs and disbursements to cover both appeals. The. extraordinary delay between the commencement of this action and the motion to change venue is excusable under the circumstances of the case. Special Term gave consideration to the convenience which will inure to material medical witnesses by a change of *885venue. Defendants-appellants have failed to show how other factors in the case will be prejudiced by this consideration. Furthermore, the corporate defendants have their principal offices in New York County. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.